*109OPINION OF THE COURT
Per Curiam.
By letter dated November 19, 2003, the respondent informed the Court that he was convicted of four class E felonies on November 12, 2003, in the Supreme Court, New York County, and that he has ceased practicing law. The Grievance Committee thereafter moved to strike the respondent’s name from the roll of attorneys on the basis of his felony convictions. The respondent was convicted in the Supreme Court, New York County, upon a jury verdict, of, among other charges, attempted grand larceny in the third degree in violation of Penal Law §§ 110.00 and 155.35, and three counts of offering a false instrument for filing in the first degree in violation of Penal Law § 175.35.
Pursuant to Judiciary Law § 90 (4), a person ceases to be an attorney upon his or her conviction of a felony. By virtue of his felony convictions, the respondent was automatically disbarred. Accordingly, the Grievance Committee’s motion to strike his name from the roll of attorneys and counselors-at-law is granted, without opposition, effective immediately.
Prudenti, EJ., Ritter, Altman, Florio and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sheldon S. Leffler, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sheldon S. Leffler is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Sheldon S. Leffler has been issued a secure pass by the Office of Court Administration, it shall be returned *110forthwith to the issuing agency and Sheldon S. Leffler shall certify to the same in his affidavit of compliance, pursuant to 22 NYCRR 691.10 (f).